409 S.W.2d 403 (1966)
Ex parte Joseph Felice BURGE.
Nos. 39903-39905.
Court of Criminal Appeals of Texas.
December 14, 1966.
*404 No attorney on appeal for appellant.
Henry Wade, Dist. Atty., W. John Allison, Jr., Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
BELCHER, Commissioner.
These appeals are from the orders of the judge of a district court of Dallas County, refusing to discharge the appellant after a hearing upon the writs of habeas corpus.
The appellant contends that he should be released from custody on the ground that he was illegally taken into custody in the state of Oklahoma and unlawfully brought to Dallas, Texas.
A person accused of a crime committed in Texas may be tried in its courts for such crime, although he was kidnapped in another state and brought from there to this state against his will and without lawful authority. The illegal removal, as the appellant contends, does not afford him immunity from prosecution. 1 Branch (2) 304, Sec. 268; Ex parte Ponzi, 106 Tex. Cr.R. 58, 290 S.W. 170; Frisbie v. Collins, 342 U.S. 519, 72 S. Ct. 509, 96 L. Ed. 541.
Upon the hearing of the writs, the evidence revealed that three indictments were pending against the appellant in Dallas County.
From the record, it now appears that the appellant has been tried on said three indictments and his punishment was assessed at ninety-nine years in each case.
The trial judge did not abuse his discretion in remanding the appellant to the custody of the Sheriff of Dallas County.
The judgments are affirmed.
Opinion approved by the Court.